Ingersoll, V. C.
The complainant, being the owner of two contiguous lots of land on United States avenue, in Atlantic City, conveyed one lot to- one Thomas M. Davis, by deed dated February 10th, 1921. Said deed contained the following restriction:
*597‘‘Subject, however, tp the operation of any and all restrictions running to and with the said land prior to the date hereof and the restrictions agreed to by the parties hereto that no hotel or apartment-house shall be erected or placed on said land; provided, however, the above covenant against the erection or placing of an apartment-house on said lot of land shall not be constructed as prohibiting the use of the ground or basement floor of any building erected or placed on said lot of land from being used as an apartment for the use and occupation of one family; and further, that any building erected or placed upon said lot of ground shall be kept back from the building line running along United States avenue, in conformity with the restrictions formerly made and running with said lands.”
The Ealwech Realty Corporation, defendant, bolds title to the land conveyed to Davis through mesne conveyance from Davis. The deed to the realty corporation contains the clause “subject, however, to the restrictions contained in former deeds.”
After Davis purchased the lot, be caused to be removed thereto a building of considerable size, and to some extent remodeled it. After the purchase by the realty corporation, it made extensive alterations and repairs thereto.
The complainant is still the owner of the adjoining lot, and alleges that the defendants are permitting the premises to he used as a “hotel or apartment-house.” The defendants deny this charge. It is entirely- a question of fact. I am convinced that the building is being used as a hotel.
A decree will be advised in accordance with this finding.